Citation Nr: 9923475	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease status post coronary bypass graft.   

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as an esophageal disorder. 

3.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for postoperative residuals of a cataract of the 
right eye.  

4.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a skin disorder of the forearms and thighs.  


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.  

As a preliminary matter, the Board notes that in April 1995 
the veteran indicated that he would be out of state on the 
date the hearing was scheduled and asked that it be 
rescheduled.  In response, the RO sent him a letter later in 
April rescheduling the hearing before a hearing office for 
July 1995.  Also in April the veteran perfected his appeal by 
filing a VA Form 9, Appeal to Board of Veterans' Appeals, on 
which he requested a hearing before a traveling member of the 
Board.  At the end of May, the RO canceled the July 1995 
hearing officer hearing and rescheduled it for mid-September 
1995.  In June 1995 the veteran, apparently unaware that the 
July hearing had already been rescheduled for mid-September, 
asked that the July hearing be rescheduled because he was 
scheduled for surgery that month.  In August 1995 the veteran 
then requested that the mid-September 1995 hearing be 
rescheduled due to "emergency surgery scheduled near date".  
In mid-September 1995, the hearing was rescheduled for 
November 28, 1995, then rescheduled for November 22.  The 
veteran did not appear for the hearing on November 28, 1995, 
and on that date the RO received his written request for 
rescheduling; he indicated he would be out of the country on 
November 28, 1995.  In a letter dated in January 1996, the RO 
indicated that it had rescheduled, at the veteran's request, 
several hearings and would not do so again.  In a letter 
dated in August 1996 the RO advised the veteran that his 
appeal was being forwarded to the Board, and that any new 
request for a hearing, appointment of a representative, or 
additional evidence submitted more than 90 days thereafter 
should be submitted directly to the Board.  The appeal was 
forwarded to the Board for appellate consideration.  In a 
decision dated in September 1996, the Board remanded the 
appeal to address the outstanding request for a hearing 
before a traveling member of the Board.  

On October 17, 1996, the Board received from the veteran a 
photocopy of the RO's August 1996 letter to him on which he 
had written the following:  "10-7-96  See attached 
statement.  Doctors are exam (sic) me today again."  Also 
attached was a photocopy of the Board's remand decision on 
which the veteran argued that his heart surgeon and 
cardiologist were continuing to examine him, and argued that 
he was not notified of the previously scheduled hearings.  
The Board forwarded the correspondence to the RO for 
appropriate action.  

The RO sent the veteran a letter dated in February 1997 
scheduling a hearing before a traveling member of the Board 
for March 1997.  The veteran promptly advised the RO that he 
would be unable to attend that hearing due to a medical 
appointment, and asked that the hearing be rescheduled.  In 
May 1997 the veteran was advised that his new hearing date 
was late June 1997.  In early June 1997 he was sent a letter 
reminding him of the hearing set for later that month.  The 
veteran was also informed that if he did not appear for the 
hearing his appeal would proceed as if the hearing request 
was withdrawn, and no further hearing would be scheduled 
unless he indicated in writing sent to the Board within 15 
days of the hearing date that his failure to appear arose 
under circumstances that did not allow him to submit a timely 
request for rescheduling.  

On June 23, 1997, the RO received a written request from the 
veteran that his hearing be rescheduled because he "cannot 
make June 27 date due to my travels and health.  Please 
reschedule for Sept or later."  In early July 1997 the RO 
responded by advising the veteran he could have a 
videoconference hearing, or that he could wait for the next 
travel Board, the dates of which were unknown at that point.  
The veteran responded by indicating that he wanted both a 
hearing before a traveling member of the Board and a hearing 
before a hearing officer.  The veteran was advised in late 
September 1997 that a travel Board hearing would be held in 
late October 1997.  In mid-October 1997 the veteran responded 
that he would be unable to attend that hearing because he 
would be traveling, and asked that it be rescheduled to the 
week of November 18.  He also wrote "Video Conference 
Hearing?" but it is not clear whether he was requesting such 
a hearing.  In a letter dated in mid-November 1997 the 
veteran was told a travel Board hearing was scheduled for 
late January 1999.  On January 26, 1999, the Board received 
the veteran's request for rescheduling:  "Due to illness in 
Kansas I am unable to attend hearing in Denver Jan 25 '99.  
Please reschedule."  The Board member before whom the 
hearing was scheduled directed that the hearing be 
rescheduled, and in mid-June 1999 the veteran was advised 
that his travel Board hearing was rescheduled for late-July.  

On July 16, 1999, the RO received the veteran's request for 
rescheduling:  "I am ill in Kansas and cannot be back in 
Colo[rado] by July 21.  Please reschedule date."  The Board 
member before whom the hearing was scheduled found that good 
cause for establishing a new hearing date had not been shown, 
and pursuant to 38 C.F.R. § 20.702(c)(2), denied the 
veteran's request for a new hearing date.  

The law provides that the Board shall decide an appeal only 
after affording the veteran an opportunity for a hearing.  
38 U.S.C.A. § 7107(b) (West 1991).  
The Board is satisfied that the veteran has been afforded 
ample opportunity to be present at a hearing before both RO 
personnel and Board personnel, but has not availed himself of 
those opportunities.  



FINDINGS OF FACT

1.  Competent medical evidence of a nexus between coronary 
artery disease status post coronary bypass graft and service, 
either on a direct basis or on a presumptive basis, has not 
been submitted.  

2.  Competent medical evidence of a nexus between a 
gastrointestinal disorder, claimed as an esophageal disorder, 
and service, either on a direct basis or on a presumptive 
basis, has not been submitted.

3.  In March 1995, the veteran submitted evidence suggesting 
that he was exposed to 1.300 rems of radiation while on 
active military duty.

4.  The evidence suggesting the veteran's exposure to 
radiation during active military duty is information that was 
not been previously submitted, bears directly and 
substantially on the issue of the veteran's entitlement to 
service connection for the postoperative residuals of a 
cataract of the right eye, and is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim. 

5.  New and material evidence has not been submitted 
regarding the veteran's previously denied claim of 
entitlement to service connection for a skin disorder.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for coronary artery disease status post coronary 
bypass graft has not been submitted.  38 U.S.C.A. § 5107 
(West 1991).  

2.  A well-grounded claim of entitlement to service 
connection for a gastrointestinal disorder, claimed as an 
esophageal disorder, has not been submitted.  38 U.S.C.A. 
§ 5107 (West 1991).  

3.  New and material evidence has been submitted sufficient 
to warrant the reopening of the veteran's claim of 
entitlement to service connection for the postoperative 
residuals of a cataract of the right eye, and the claim is 
reopened. 38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  

4.  The previously denied, final claim of entitlement to 
service connection for a skin disorder is not reopened.  
38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a previously denied and 
unappealed January 1991 decision by the RO, denying service 
connection for a skin condition of the forearms and thighs 
and the post-operative residuals of a cataract of the right 
eye.  In the January 1991 decision, the RO denied service 
connection for the claimed disorders on a direct basis and on 
the basis that they were not incurred as a result of exposure 
to radiation.  The veteran also contends that a grant of 
service connection is warranted for a cardiovascular disease 
and for a gastrointestinal disorder.  

As to the vision and skin disorders claims, because they have 
been previously denied by the unappealed rating decision of 
January 1991, they can only be reopened by the presentation 
of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.156(a), 20.302(a).  Under applicable law, VA 
must reopen a previously and finally disallowed claim when 
"new and material evidence" is presented or secured with 
regard to that claim.  See Stanton v. Brown, 5 Vet.App.  563, 
566-567 (1993).  If new and material evidence has been 
received with respect to a claim which has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108.  By "new and material evidence" is 
meant that which was not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991). The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence. Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (1998).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet.App.  49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the veteran's contentions, a brief factual review 
of evidence of record as found in the veteran's claims folder 
would be helpful to an understanding of the Board's decision.


Background

In March 1990, the veteran filed claims of entitlement to 
service connection for disabilities associated with a 
"nuclear bomb test," that he described as skin problems and 
eye surgery."  The Department of Veterans Affairs (VA) 
requested his service medical records from the National 
Personnel Records Center on two occasions, but the records 
were not provided because they were reportedly destroyed in 
the 1973 fire, and reconstructed records were also not 
available.  

In support of his application, the veteran submitted 
documents dated in the 1980's regarding his involvement in 
nuclear testing while on active duty.  In part, they reflect 
that the veteran (then with a different last name "M.,"), 
participated in Operation "Nancy" in March 1953.  The 
veteran also submitted newspaper articles regarding the 
submission of claims by radiation-exposed veterans, and a 
newspaper release from the Defense Nuclear Agency in 
Washington, D.C., dated in October 1979.  

VA treatment notes dated in 1983 were obtained, reflecting 
that the veteran complained of itching.  Depigmented lesions 
on lower extremities were recorded, and upon examination 
ecchymosis was noted, "probably secondary to [aspirin]."  
The examiner noted that these symptoms had developed in the 
Philippines, where the veteran was apparently employed.  

In a March 1983 treatment note, the examiner noted that the 
veteran reported "black and blue marks" on his forearms and 
legs for one year without having sustained trauma.  The 
examiner noted the veteran's skin was noted to show 
ecchymosis over left and right forearms, bother upper thighs 
without petechiae.  In June 1990 the veteran also submitted a 
bill for what he explained was lens transplant and cataract 
removal performed in August 1989, and records of what appears 
to have been follow-up care incident to that surgery.  

In a June 1990 statement, the veteran reported that at the 
time of "Operation Nancy," he was 2 miles from the impact 
point of an atomic bomb.  He stated that he was in a "fox 
hole," and that the only covering he had were his clothes.  
After the bomb dropped, he drove to "ground zero" in a 
truck.  

In August 1990 the Regional Office (RO) asked the veteran to 
provide medical records showing the specific nature of the 
pre-surgery condition eye, or to complete an authorization 
form that was provided to him and the RO would attempt to 
obtain the treating physician's records.  The RO requested 
the treatment records from that physician in September 1990, 
but it does not appear that such records were received.  In 
August 1990 the RO also asked the veteran to supply medical 
evidence showing a confirmed diagnosis of a recognized 
radiogenic disease involving skin or thyroid cancer.  The 
veteran did not do so.  

As is alluded to above, by rating decision dated in January 
1991, the veteran's claims of entitlement to service 
connection for a skin disorder of forearms and thighs, a 
thyroid condition and postoperative residuals of a right eye 
cataract were denied both on a direct basis and as a result 
of exposure to radiation.  The veteran was informed of that 
decision in a letter dated in January 1991.  He did not 
appeal that decision.  

In February 1994 the veteran sought to reopen his claims.  In 
support of this attempt, he submitted a copy of the medical 
records and correspondence considered as part of the January 
1991 rating decision.  He also submitted a copy of a 
newspaper article about radiation claims raised by veterans 
suffering from cataracts, skin cancer, and a degenerative 
spine disorder.  In the article, the disorders are attributed 
by other veterans to exposure to radiation.  The veteran also 
stated that he was having problems with his esophageus.   

Following the RO's inquiry, in a September 1994 statement, 
the veteran provided additional information regarding his 
claim for a gastrointestinal disorder.  He also alluded to an 
August 1994 heart bypass operation.

Medical records were obtained from the Penrose Hospital.  In 
part, they reflect that in August 1994, the veteran underwent 
coronary artery bypass procedure to relieve coronary artery 
disease, mild mitral regurgitation and gastritis.  

In a July 1994 letter associated with the hospital report, 
R.H.K., M.D., reported that he had treated the veteran for 
the last ten to twelve years and indicated that he "rarely 
see[s] him in the office" and that the veteran "has always 
been in extremely good health."  The physician indicated 
that the veteran reported he was working at an Air Force Base 
the day before when he began having significant chest pain 
and was sweating profusely.  He went to the Base emergency 
room, where nitroglycerin sublingually depressed his pain to 
a tolerable level.  The results of an electrocardiogram were 
normal, and he was referred to a cardiologist for a work-up.  
During a stress test he experienced pain, so the test was 
canceled and an echocardiogram revealed apical hypokinesis 
consistent with ischemia and mild mitral regurgitation.  
Coronary arteriography revealed tight stenosis in the left 
anterior descending coronary artery, also in a diagonal 
branch, and patent anomalous circumflex coronary artery.   
Evidence for apical injury with a small infarction was noted 
on an echocardiogram.  Creatine phosphokinase was elevated to 
369, lactic dehydrogenase and serum glutamic oxaloacetic 
transaminase were normal.  Renal function was considered 
normal.  It was suggested he would require either angioplasty 
or coronary artery surgery.  The veteran was transferred by 
ambulance from Cheyenne, Wyoming, to Colorado Springs, 
Colorado.  One report contains a review of systems that 
indicates the veteran reported complaints of a light 
respiratory infection for the preceding two weeks, but 
negative gastrointestinal and skin complaints at that time.  
The diagnostic impressions at that time were anteroapical 
ischemic versus myocardial infarction; severe coronary vessel 
disease, left anterior descending and marginal; and aberrant 
or abnormal circumflex artery by angiogram.  The report is 
devoid of any mention of the veteran's military service.  

Shortly thereafter the veteran underwent coronary artery 
bypass graft using left internal mammary artery to left 
anterior descending artery.  A document that appears to have 
been prepared incident to the veteran's discharge from that 
hospitalization contains the principal diagnosis of anterior 
non Q wave myocardial infarction, and additional diagnoses of 
coronary artery disease, mild mitral regurgitation, and 
gastritis.  

In March 1995, the veteran submitted additional evidence 
consisting of a letter from the Defense Nuclear Agency dated 
in January 1995.  In the letter, the veteran was estimated by 
the Nuclear Test Personnel Review to have sustained a total 
operational dose of radiation of 1.3 Rem.  The veteran 
annotated the letter by stating that he had "continuing 
peeling of skin from body."  


Applicable Law and Regulations

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For veterans who served 90 days or more during a period of 
war, if a chronic disease becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service, such disease will be considered to have 
been incurred or aggravated by such service, notwithstanding 
there is no record of evidence of such disease during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For 
veterans exposed to radiation, service connection can be 
found either on a direct basis or on a presumptive basis.  
Service connection can be established on a presumptive basis 
if the veteran develops a radiogenic disease, as that phrase 
is defined by regulation.  Among the radiogenic diseases are 
skin cancer, esophageal cancer, thyroid cancer, and posterior 
subcapsular cataracts.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.311(b).  When a disease is first diagnosed after service 
but not within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service, or by evidence that a 
presumption period applied.  Combee v. Brown, 34 F. 3d 1039, 
1042 (Fed. Cir. 1994). 

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet.App.  78, 81 (1990).  

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet.App.  498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  A 
service connection claim must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet.App.  223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's, and 
the claimant's alone. Epps, 126 F.3d at 1469.  
As alluded to above, the Secretary cannot consider a 
previously denied claim unless it has been reopened by new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.104 (1998).  New and material evidence is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998); Elkins v. West, 12 Vet.App.  209 (1999) (en banc); 
Winters v. West, 12 Vet.App.  203 (1999) (en banc); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  


Analysis

Coronary artery disease

The Board has carefully considered all of the evidence of 
record, and finds that the veteran has not submitted a well-
grounded claim of entitlement to service connection for 
coronary artery disease.  Specifically, although the veteran 
has been diagnosed to have the disorder at issue, there is no 
evidence to indicate that the current disorder was sustained 
in service or within any applicable presumptive period, and 
medical evidence has not been obtained suggestive of a 
linkage between it and any incident of the veteran's military 
service.

The Board first notes that the veteran's service medical 
records are not available, and the NPRC has indicated they 
were destroyed in the 1973 fire.  Reconstructed records are 
not available.  However, the Board notes that the veteran has 
not reported, and the lay and medical evidence does not 
suggest, that he had any cardiovascular type symptoms during 
the course of his military service.  In this  regard, the 
factual accounts of claimants are presumed credible for the 
limited purpose of ascertaining the plausibility of claims.  
Meyer v. Brown, 9 Vet.App.  425, 429 (1996); King v. Brown, 5 
Vet.App.  19, 21 (1993).  However, the veteran has not 
rendered such an account of symptoms which, perceptible to a 
layperson, would suggest further inquiry is warranted.  See 
Counts v. Brown, 6 Vet.App.  473, 477 (1994).  

The first medical evidence addressing the veteran's 
cardiovascular system is found in a March 1983 VA examination 
report, which indicated blood pressure of 110/80, with a 
regular pulse at 72.  In July 1994,  private medial records 
reflect a diagnosis of coronary artery disease with non-Q 
wave myocardial infarction and subsequent bypass surgery.  
Among those records is a statement from the physician who had 
treated him for the previous ten to twelve years, who 
indicated that during that period he had been an extremely 
healthy individual, with no history of cardiac problems. 

In short, although the veteran has been diagnosed to have a 
cardiac disorder, there has been presented no medical 
evidence suggesting its presence until approximately 40 years 
following service.  The veteran has not suggested that he has 
medical training.  Although the veteran believes his disorder 
is related to service, applicable law provides that although 
qualified to discuss symptoms, a layperson is not competent 
to provide testimony requiring medical expertise.  Although 
for purposes of ascertaining whether a claim is well grounded 
the credibility of the evidence is generally presumed, such 
presumption is not applicable when the evidence is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 
Vet.App.  19, 21 (1993); Espiritu v. Derwinski, 2 Vet.App.  
492 (1992).  

Furthermore, the Board notes at this time that the third and 
final Caluza requirement of establishing a well-grounded 
claim of entitlement to service connection has also not been 
met:  the veteran has presented no medical opinion of a nexus 
between a current cardiac disability and service.  

The Board also notes that the cardiac disability from which 
the veteran suffers is not a radiogenic disease as that 
phrase is defined by regulation.  38 U.S.C.A. §§ 1110, 1112, 
1131; 38 C.F.R. § 3.311(b)(2).  

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim of 
entitlement to service connection for a cardiac disability on 
either a direct or presumptive basis is well grounded.  A 
well-grounded claim not having been submitted, the appeal is 
denied.   


Gastrointestinal Disorder

The veteran does not provide specific allegations regarding 
the basis for his claim that he suffers from a 
gastrointestinal disorder, claimed as an esophageal disorder, 
due to service.  The Board notes once again that the 
veteran's service medical records are not available.  The 
first indication of a diagnosis of a gastrointestinal 
disorder appears in the 1994 discharge summary, in which 
gastritis is identified as an additional diagnosis.  In light 
of that diagnosis, the Board finds that the first step of the 
Caluza test has been met.  

With regard to the existence of medical evidence, or in 
certain circumstances lay evidence, of in-service incurrence 
or aggravation of a disease or injury, there is none in this 
case.  As noted above, the veteran has not indicated that he 
is a trained medical professional, so his assertion that he 
suffers from a gastrointestinal disorder as the result of 
service, absent medical evidence that corroborates that 
claim, is not competent evidence.  The first medical evidence 
of a gastrointestinal disorder appears in 1994; as a result, 
there is no medical evidence that a gastrointestinal disorder 
was present during service or to a compensable degree within 
one year following service.  Accordingly, the second step of 
the Caluza test has not been met.  

Because there is no medical evidence that provides a nexus 
between a current gastrointestinal disorder and service, the 
third prong of the Caluza test is likewise not met.  

The Board also observes that, although esophageal cancer, 
thyroid cancer, colon cancer, cancer of the rectum and 
stomach cancer are all disabilities afforded presumptive 
service connection in radiation exposed veterans, there is no 
evidence of record that the veteran suffers from any one of 
those illnesses.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.311(b)(2). See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

Accordingly, the record does not justify a belief by a fair 
and impartial individual that the claim of entitlement to 
service connection for a gastrointestinal disorder on either 
a direct or a presumptive basis is well grounded.  
38 U.S.C.A. § 5107.  


Attempt to reopen the claim of entitlement to service 
connection for postoperative residuals of a cataract of the 
right eye.

The veteran's claim of entitlement to service connection for 
the postoperative residuals of a cataract of the right eye 
was denied in January 1991 because the 1989 surgery records 
"gave no detail as to [the] type of cataract."  In its 
initial development of the veteran's claim, the RO did not 
seek to ascertain a dose estimate as to the veteran's 
exposure to radiation.  As is noted above, in March 1995, the 
veteran submitted what appears to be a dose estimate, 
prepared by the Defense Nuclear Agency.

Recently, the law relative to the reopening of previously 
denied and final claims underwent substantial revision.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet.App.  209 (1999); and Winters v. West, 12 
Vet.App.  203 (1999). 

In Hodge, the Federal Circuit noted that some new evidence 
could contribute to a more "complete picture" of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In this regard, it is no longer 
required that the newly submitted evidence present a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old," alter 
the outcome of the prior determination. Colvin v. Derwinski, 
1 Vet.App.  171, 174 (1991).  

In January 1991, no dose estimate was of record.  The Board 
is of the opinion that the dose estimate as submitted by the 
veteran suffices to make a more complete factual background, 
as contemplated by the Federal Circuit's decision in Hodge.  
The Board's finding in this regard is specifically premised 
upon the recognition that posterior subcapsular cataracts are 
a recognized radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2)(xvi) (1998).  

Having so observed that the veteran has submitted new and 
material evidence to warrant the reopening of the claim of 
entitlement to service connection for cataracts, the Board 
notes that it, and the RO, are not qualified to render a 
medical judgment as to the type of cataract sustained by the 
veteran.  Allday v. Brown, 7 Vet.App.  517 (1995);  Godfrey 
v. Brown, 7 Vet.App.  398 (1995); Traut v. Brown, 6 Vet.App.  
495 (1994).  The RO will therefore be directed to afford the 
veteran a clarifying medical examination upon remand.  

Accordingly, having found that new and material evidence has 
been presented  with regard to the veteran's previously 
denied claim of entitlement to service connection for 
cataracts, the claim is reopened and will be remanded for 
further development.  

Attempt to reopen the claim of entitlement to service 
connection for a skin disorder of the forearms and thighs

Entitlement to service connection for the claimed disorder 
was denied by the RO because there was no evidence either 
disability was due to service, or was a radiogenic disease 
entitled to the presumptions of Public Law 100-321 or 
38 C.F.R. § 3.311(b)(2).  As is noted above, the veteran did 
not appeal that decision by the filing of a timely notice of 
disagreement and it therefore became final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

Among the evidence submitted since January 1991 are duplicate 
copies of documents submitted in 1990 regarding the veteran's 
inquiry in the 1980's into whether he was entitled to 
benefits based on radiation exposure.  Because that evidence 
is not new, it is duplicative.  

Other evidence includes a copy of 1994 newspaper article 
relative to veterans' claims based on exposure to atomic 
testing.  That article is new because it was not previously 
of record.  It is not material, however, as it does not 
provide evidence that the veteran suffers a skin disability 
that began in service, was aggravated in service, was present 
to a compensable degree within one year following service, or 
that he suffers from a skin disability that is a radiogenic 
disease as that phrase is defined by law.  

As is noted above, the veteran submitted a January 1995 
letter from the Defense Nuclear Agency.  It generally refers 
to the results of a major research program that revealed that 
the average dose of radiation received during testing was 0.6 
rem.  The letter indicated that the veteran had already been 
identified as a nuclear test participant, and an enclosure 
reflects the veteran to have sustained an estimated exposure 
of 1.300 rem.  

This evidence was not previously of record and is new.  
However, the evidence is not material, because it does not 
reflect or relate any suggestion that the veteran currently 
has a skin cancer.  Moreover, no physician has linked the 
veteran's skin disorder to any incident of his military 
service.  

As a result, the new evidence does not bear directly and 
substantially upon the specific matter under consideration, 
that is, whether the veteran has a radiogenic disease or has 
a disability that was incurred or aggravated in service, nor 
is it by itself or in connection with evidence previously 
assembled so significant it must be considered in order to 
fairly decide the merits of the claim, as the assertion that 
the veteran was exposed to radiation in service was not 
questioned.  

Having not submitted new evidence that reflects the veteran 
to have a skin disability that is a radiogenic disease or 
that was incurred in or aggravated by service, the  claim 
cannot be reopened.  Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996).  See Winters v. West, 12 Vet.App.  203, 206 
(1999) (en banc), quoting Butler v. Brown, 9 Vet.App.  167, 
171 (1996).  


ORDER

1.  Service connection for coronary artery disease status 
post coronary bypass graft is denied.  

2. Service connection for a gastrointestinal disorder, 
claimed as an esophageal disorder is denied.  

3.  The claim of entitlement to service connection for 
postoperative residuals of a cataract of the right eye is 
reopened.  

4.  The claim of entitlement to service connection for a skin 
disorder of the forearms and thighs is not reopened.  


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for the post-operative residuals of a cataract of 
the right eye, the claim is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
his representative and ascertain if the 
veteran has received any VA, private, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
eye examination.  All necessary 
diagnostic and clinical tests should be 
conducted in order to respond to the 
inquiry specified below.  A copy of this 
remand, and the veteran's claims folder, 
should be reviewed by the examiner who 
must acknowledge their receipt and review 
in any report generated as a result of 
this remand.  In particular, the examiner 
is requested to opine as to whether the 
veteran's cataract disorder was or is of 
the nature of a "posterior subcapsular" 
cataract.  The examiner should state the 
medical basis for the opinion rendered.  

3.  If the examination report contains 
insufficient information to address the 
inquiry as to the clinical identity of 
the veteran's claimed disorder, it is 
incumbent upon the rating board to return 
the report as inadequate.  38 C.F.R. 
§ 4.2 (1998).  Thereafter, the RO should 
readjudicate the veteran's claim under a 
broad interpretation of the applicable 
regulations.  In particular, the RO is 
referred to the provisions of 38 C.F.R. 
§ 3.311 (1998).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, including any additional laws and 
regulations, and given the applicable time to respond 
thereto.  

The veteran will be free to submit additional evidence and 
argument on the remanded claim. Quarles v. Derwinski, 3 
Vet.App.  129 (1992).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the development as directed above, as 
well as any directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claims.  38 
C.F.R. § 3.655(b) (1998).  The veteran's cooperation is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to cooperate without good cause may 
result in the claim being considered on the evidence now of 
record or denied.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the courts of review.  In 
this regard, it has been held that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet.App.  268, 271 
(1998).


		
	Vito A. Clementi 
	Acting Member, Board of Veterans' Appeals



 

